Citation Nr: 1017308	
Decision Date: 05/11/10    Archive Date: 05/26/10	

DOCKET NO.  06-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability. 

2.  Entitlement to service connection for a chronic cardiac 
disorder. 

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability. 

4.  Entitlement to an initial compensable disability 
evaluation for bursitis of the right knee from December 31, 
2004, and to an initial evaluation in excess of 10 percent 
from February 11, 2008. 

5.  Entitlement to an initial compensable disability 
evaluation for bursitis of the left knee from December 31, 
2004, and to an initial disability evaluation in excess of 10 
percent for bursitis of the left knee from February 11, 2008. 

6.  Entitlement to an initial compensable disability 
evaluation for impingement syndrome of the right shoulder 
from December 31, 2004, and to an initial disability 
evaluation in excess of 10 percent for the right shoulder 
disability from February 11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  A review of the record reveals that by rating 
decision dated in April 2008, the disability rating for 
bursitis of the left knee was increased from zero percent to 
10 percent, effective February 11, 2008.  The disability 
rating for bursitis of the right knee was likewise increased 
from zero percent to 10 percent, with the same effective 
date.  Additionally, the disability rating for impingement 
syndrome of the right shoulder was increased from zero 
percent to 10 percent, effective February 11, 2008.  

With regard to the claims for service connection for a low 
back disability, heart disease, and a chronic acquired 
psychiatric disorder, these issues are REMANDED to the RO by 
way of the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran should further action be 
required with regard to these issues.  


FINDINGS OF FACT

1.  Manifestations of the right knee disability prior to 
February 11, 2008, include superficial tenderness.  Prior to 
February 11, 2008, there was no showing of motion restriction 
involving the knee, instability, atrophy, X-ray 
abnormalities, or other functional impairment.  

2.  At the time of VA medical examination on February 11, 
2008, the right knee had extension lacking 10 degrees.  There 
was tenderness to palpation and the Veteran complained of 
pain on movement.  

3.  The pertinent evidence does not show right lower 
extremity function limited to 30 degrees or extension of the 
right knee to 15 degrees.

4.  Prior to February 11, 2008, the left knee was essentially 
normal, except for a notation of superficial tenderness over 
the midpoint of the patellar tendon.  

5.  At the time of examination on February 11, 2008, the left 
knee lacked 10 degrees of extension.  There was pain from 
minus 20 to 10 degrees bilaterally.

6.  There is no indication in the appeal period of motion 
restriction of the left knee indicating leg function limited 
to 30 degrees or extension limited to 15 degrees.  

7.  Prior to February 11, 2008, the right shoulder revealed 
tenderness over the greater tuberosity.  Motion of the 
shoulder was normal in all directions and there was no 
indication of functional impairment.

8.  At the time of examination on February 11, 2008, the 
Veteran exhibited pain on motion and tenderness to palpation.

9.  There is no showing during the appeal period of 
dislocation of the right clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement or limitation of 
motion at such a level to warrant a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior 
to February 11, 2008, and for an initial disability rating in 
excess of 10 percent from February 11, 2008, for the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019-5257, 5260, 5261 (2009).

2.  The criteria for an initial compensable evaluation for 
bursitis of the left knee prior to February 11, 2008, and for 
an initial disability rating in excess of 10 percent for the 
bursitis of the left knee since February 11, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5019-5257, 5260, 5261 (2009).

3.  The criteria for an initial compensable disability 
evaluation for impingement syndrome of the right shoulder 
prior to February 11, 2008, and for an initial disability 
rating in excess of 10 percent for the disorder since 
February 11, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5019-5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, 
content-complying VCAA notice by letters, dated in February 
2005 and March 2006.  Where, as here, service connection has 
been granted and initial ratings have been assigned, the 
claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained medical records, 
afforded the Veteran VA examinations and the opportunity to 
testify at a RO hearing in January 2005.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505 (2008), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

Disabilities Involving Each Knee

The bursitis of the right knee and the bursitis of the left 
knee has previously been rated as arthritis by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5019.  This code provides 
that such disabilities should be rated under Diagnostic 
Code 5003.

Code 5003, located at 38 C.F.R. § 4.71a provides rating 
criteria for arthritis.  Specifically, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints 
or two or more minor joint group with occasional 
incapacitating exacerbations shall be rated as 20 percent 
disabling, and involvement of two or more major joints or two 
or more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 
20 percent and 10 percent ratings based on X-ray findings 
without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5256 through 5261, also located in 38 C.F.R. 
§ 4.71a, provide rating criteria for disabilities of the 
knee.  Code 5256 provides rating criteria for ankylosis of 
the knee.  Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated at 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated at 20 percent disabling, and severe subluxation or 
lateral instability is rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.  
Code 5258 provides that a 20 percent rating will be assigned 
when there is dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

Regarding the rating criteria for arthritis, there is no 
X-ray evidence of arthritis; the Board has considered the 
criteria for rating limitation of motion to determine if a 
higher rating could be granted under alternative criteria.  
Similarly, since there is no clinical or X-ray evidence of 
dislocated and removal of semilunar cartilage, Code 5258 is 
not applicable.

For limitation of motion, the Rating Schedule provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Codes 5260 and 5261, 
respectively, both located at 38 C.F.R. § 4.71a.  Code 5260 
allows for assignment of a noncompensable evaluation when 
there is evidence of flexion limited to 60 degrees, 
assignment of a 10 percent rating when there is evidence of 
flexion limited to 45 degrees, assignment of a 20 percent 
rating for flexion limited to 30 degrees, and assignment of a 
30 percent rating for flexion limited to 15 degrees.  Code 
5261 provides for assignment of a noncompensable rating for 
extension limited to 5 degrees, assignment of a 10 percent 
rating when there is evidence of extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 
degrees, and higher evaluations for more severely limited 
extension.

Separate ratings under Code 5260 and Code 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
04.

The average normal range of motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

The pertinent medical evidence includes a report of a rating 
examination afforded the Veteran by VA in March 2005.  It was 
stated the Veteran could perform activities of daily living.  
He did not use a cane or crutch.  He spent most of his time 
reading and studying.  He was not taking any medication for 
his orthopedic problems.  It was noted that while in service 
he injured both knees in physical training.  He was treated 
with Ibuprofen and placed on temporary profile.  Currently, 
he complained of pain in both knees.  He was able to walk 1 
mile, but could stand no longer than 15 minutes without pain.  
Currently, gait was described as normal.  The knees were 
described as identical.  There was a full range of motion in 
each one without complaint of pain.  There was no swelling, 
effusion, quadriceps atrophy, retropatellar crepitation, or 
patellar instability.  The collateral ligaments were stable 
to varus and valgus stress and extension and 30 degrees of 
flexion.  Anterior drawer's testing, posterior drawer's 
testing, and Lachman's testing were negative.  He was 
superficially tender at the midpoint in both patellar 
tendons.  There was no increased heat, redness, or thickening 
of the underlying tissues.  There was no tenderness elsewhere 
in either knee.  X-ray studies of the knees showed no 
fracture, dislocation, narrowing, osteophyte formation, or 
loose bodies.  

The pertinent examination impression was prepatellar 
bursitis, bilateral, inactive.  The examiner stated he could 
find no objective evidence of weakness, incoordination, 
fatigability, or loss of motion.  He added he was not able to 
estimate the range of motion, amount of pain, or functional 
capacity during a flare-up without resorting to pure 
speculation.  

In light of the foregoing findings, the Board finds that the 
assignment of a noncompensable rating for bursitis involving 
each knee is the most appropriate rating prior to February 
11, 2008.  The aforementioned examination gave no indication 
of the presence of arthritis, instability, motion 
restriction, or functional loss involving either knee.  
Additionally, in considering other potentially applicable 
rating criteria, the Board notes there was no evidence of 
ankylosis at the time of the aforementioned examination.  As 
to whether the knee could be rated under Code 5258, there is 
no evidence of surgery on the knee or dislocated cartilage, 
and, in any event, the medical evidence does not show 
frequent periods of locking with pain and effusion into the 
joint.  

Indeed, the first indication of a change in the status of the 
knees came at the time of the VA examination on February 11, 
2008.  At that time, it was indicated the Veteran was not 
taking any medication for his knees.  The claims file was 
available to and reviewed by the examiner.  The Veteran 
stated that he worked 12-hour shifts and was sick because of 
knee pain once or twice a month.  He had not had any 
hospitalization or emergency medical visits because of knee 
pains.  At present he was a student attending college.  

The Veteran stated that for his knee pains, he used a brace 
on each knee every day, but he denied the use of a cane.  He 
described swelling and locking but denied instability.  He 
gave no history of dislocation, surgery, or other systemic 
symptoms.  It was stated there was no limitation of daily 
activities.  

On examination he exhibited normal gait.  There was 
tenderness to palpation over the inferior pole of the 
kneecaps bilaterally.  Ligament examination showed stable 
joints bilaterally.  There was a bilateral positive Clarke 
test at the quadriceps contraction bilaterally.  There was 
also pain on lateral movement of both patella, more so on the 
left.  Motion of the knees was equal with an extension 
lacking 10 degrees.  There was pain from minus 20 to minus 10 
degrees bilaterally.  There was no additional loss of motion 
after repetition.  Function of both knees was observed to 90 
degrees, with pain at 80 degrees.  There was no additional 
loss after repetition.  

A pertinent diagnosis was made of prepatellar bursitis 
involving both knees.  

With the aforementioned examination showing extension lacking 
10 degrees, the Board finds this allows for the assignment of 
a 10 percent disability rating, but not more from February 
11, 2008.  In order to get a higher rating for limitation of 
motion, flexion would have to be shown to 30 degrees and 
extension to 15 degrees.  That has not been shown at any time 
during the appeal.  

The application of higher disability evaluations for some 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, at the 
time of the 2005 examination, it was specifically stated 
there was no objective evidence of weakness, incoordination, 
fatigability, or loss of motion.  At the time of the 
February 2008 examination, although reference was made to the 
Veteran complaining of pain involving the knees, it was 
specifically stated there was no limitation of daily 
activities attributable to his knees.  As there was no 
evidence of instability or objective findings of ankylosis, 
consideration of higher ratings under Diagnostic Code 5256 
and 5257 is not warranted.  

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, requiring that the RO 
refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. 115.  If so, the appeal 
must be referred for consideration of the assignment of an 
extraschedular evaluation; otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. 116.

The impairment associated with the knee disability is 
adequately contemplated by the criteria set forth in the 
pertinent diagnostic codes.  The record reflects the Veteran 
has not required hospitalizations for disability involving 
either knee and the manifestations of bursitis involving each 
knee are not in excess of those contemplated by the schedular 
criteria.  Accordingly, there is no indication that the 
average industrial impairment from the disability involving 
either knee would be in excess of that contemplated by the 
assigned rating for each period.  Accordingly, the Board has 
determined that referral of this case for extraschedular 
consideration is not in order.  

The issue of entitlement to a total disability rating based 
on unemployability has also been considered under Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Veteran does not meet 
the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  Currently, the Veteran is not working, but he is 
in college and he has no absences for the past 12 months.  It 
has been stated there is no limitation of his daily 
activities.  There is no indication in the evidence of record 
that the Veteran is unemployable because of his service-
connected disabilities.  

Right Shoulder Disability

The Veteran is right-handed.  

Historically, the RO assigned a noncompensable rating for the 
right shoulder disability from December 31, 2004.  The rating 
was increased to 10 percent, from February 11, 2008, the date 
of examination by VA.  The disability has been rated as 
bursitis under Code 5019.  Other potentially applicable 
rating codes include Diagnostic Code 5200 which provides a 
minimum 30 percent evaluation when there is ankylosis of the 
scapulohumeral articulation of the major extremity.  

In the alternative, Code 5201 provides a minimum 20 percent 
evaluation when there is limitation of motion of the major 
arm at shoulder level.  A 30 percent rating is assigned when 
there is limitation of motion midway between side and 
shoulder level.  The maximum rating of 40 percent is provided 
when there is limitation of motion of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Code 5201.  

Other potentially applicable rating codes include Diagnostic 
Code 5202 which provides for a minimum rating of 20 percent 
where there is impairment of the major humerus with malunion 
and moderate deformity.  A 30 percent rating is assigned 
where there is marked deformity.  A 20 percent rating is also 
provided when there is recurrent dislocation of the major 
humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at shoulder level.  A 
30 percent rating is assigned where there are frequent 
episodes with guarding of all arm movements.  Higher ratings 
are assigned for loss of the end of the humerus or nonunion 
or fibrous union.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

In the alternative, Diagnostic Code 5203 provides a minimum 
10 percent rating where there is impairment of the clavicle 
or scapula of the major extremity with malunion.  A 
10 percent rating is also provided when there is impairment 
of the clavicle or scapula with nonunion without loose 
movement.  A 20 percent rating is for assignment when there 
is nonunion with loose movement.  A 20 percent rating is also 
assigned when there is impairment of the clavicle or scapula 
with dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal range of motion of the shoulder is flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees, external 
rotation from 0 to 90 degrees, and internal rotation from 0 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  In determining 
whether a Veteran has limitation of motion to shoulder level, 
it is necessary to consider reports of forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314 
(2003).  

From December 31, 2004

The medical evidence of record includes a report of a spinal 
examination afforded the Veteran by VA in March 2005.  It was 
noted that while in service the Veteran fell on some ice and 
hit the anterior aspect of the right shoulder against a 
concrete curb.  It was stated he sustained a contusion.  On 
current examination there was no swelling, effusion, or 
evidence of muscular atrophy.  There was tenderness noted of 
the greater tuberosity anterior laterally.  No other areas of 
tenderness were detected.  There was no crepitation on 
motion.  Abduction and flexion were to 180 degrees.  External 
rotation and internal rotation were to 90 degrees each.  
Extension was to 50 degrees.  Neer's testing was positive at 
160 degrees.  He was able to strongly abduct the right arm 
from the side. Repetitive motion of the right shoulder did 
not change the range of motion or symptoms.

X-ray studies of the shoulder showed no abnormalities.  The 
pertinent examination impression was mild impingement 
syndrome involving the right shoulder.  The examiner stated 
that he could detect no objective evidence of weakness, 
incoordination, fatigability, or loss of motion with regard 
to the right shoulder, the knees and the back.

Based on the above, the criteria for a compensable evaluation 
for the major extremity are not met or more nearly 
approximated.  The examination did not show any pathology to 
support a compensable evaluation, to include based on 
functional impairment.  

It was not until examination by VA on February 11, 2008, that 
there was shown to be symptomatology so as to warrant the 
assignment of a 10 percent rating, but not more, for the 
Veteran's shoulder symptomatology.  At that time it was 
indicated that the Veteran had not been hospitalized or been 
to an emergency room for shoulder problems.  He was currently 
attending college.  With regard to the shoulder, it was 
stated there was no history of dislocation.  The Veteran 
described pain in his shoulder as being diffuse and occurring 
only 1 or 2 times a week and lasting only about an hour.  The 
Veteran denied the use of a brace of any other assistive 
device.  It was noted that pain could be triggered by 
carrying a book bag weighing more than 20 pounds.  Also, he 
said that cold weather could trigger the pain.  No swelling 
or locking was indicated.  There was no impact on daily 
activities.  He had not lost any time at college for the past 
year because of the shoulder.

On examination there was tenderness to palpation on the 
anterior aspect of the subacromial area.  There was no muscle 
atrophy.  There was a positive Hawkins test for impingement.  
There was strain at 90 degrees of flexion with maximal 
internal rotation.  Neer's testing was negative.  Forward 
flexion of the right shoulder was from 0 to 175 degrees with 
pain beginning at 130 degrees.  There was rotation loss of 
28 degrees after three repetitions due to pain.  Shoulder 
abduction was from 0 to 160 degrees with pain at 130 degrees.  
There was additional loss of motion of 28 degrees after 
repetition due to pain.  External rotation of the shoulder 
was from 0 to 80 degrees with no additional loss of motion.  
Internal rotation of the shoulder was from 0 to 60 degrees 
with pain beginning at 50 degrees with no additional loss of 
motion.  

Magnetic resonance imaging of the right shoulder showed an 
abnormal acromion that was causing an impingement of the 
subacromial bursae.  With there being objective evidence of 
limitation of motion due to pain, the Veteran is entitled to 
a minimum compensable rating of 10 percent for his right 
shoulder disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca, 8 Vet. App. 202.  However, there is no showing 
that a higher rating is in order.  While the 2008 examination 
showed tenderness about the tuberosity of the humerus, there 
was no evidence of any malunion, dislocation, fibrous union, 
nonunion, or loss of the head of the humerus, such that a 
rating would be warranted under Code 5202.  Also, there is no 
evidence of impairment of the clavicle or scapula to warrant 
a rating under Code 5203.  Also, there is no evidence of 
ankylosis.  Additionally, there is no showing of the presence 
of arthritis.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the recently assigned 10 percent 
rating for the Veteran's right shoulder disability under any 
alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board does find that staged ratings are 
appropriate and this is indicated by the assignment of a 
10 percent rating since the time of the February 2008 
examination.  Although the Board is sympathetic to the 
Veteran's claim with regard to this matter, disability 
ratings must be assigned according to the applicable laws.  
See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998).  

The Board has further considered whether this matter should 
be referred for extraschedular consideration.  An 
extraschedular rating is warranted when a case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment and 
frequent periods of hospitalization such that it would be 
impractical to apply the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board notes that if the criteria set forth in the Rating 
Schedule reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
evaluation is, therefore, adequate with no referral for 
extraschedular consideration being required.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In the case at hand, the 
record reflects that the Veteran has not required frequent 
hospitalizations for the right shoulder disability and the 
manifestations of the disorder are not in excess of those 
contemplated by the schedular criteria.  It has been 
indicated that there is no impact on daily life because of a 
right shoulder disability.  Accordingly, the Board has 
determined that referral of this case for extraschedular 
consideration is not in order.  


ORDER

An initial compensable rating for right knee disability from 
December 31, 2004, to February 10, 2008, is denied.

An initial rating in excess of 10 percent for bursitis of the 
right knee from February 11, 2008, is denied.

An initial compensable disability rating for the Veteran's 
bursitis of the left knee from December 31, 2004, to February 
19, 2008, is denied.

An initial disability rating in excess of 10 percent for 
bursitis of the left knee since February 11, 2008, is denied.

An initial compensable rating for impingement syndrome of the 
right shoulder from December 31, 2004, to February 10, 2008, 
is denied.

An initial disability rating in excess of 10 percent for 
right shoulder disability from February 11, 2008, is denied.


REMAND

Service treatment records show the Veteran was treated for 
strain, muscle spasms and back pain.  The records also show 
he injured his back in a motor vehicle accident during 
service and was treated for back pain.  While an organic 
pathology was not shown on VA examination in March 2005, VA 
medical records in October 2005 and December 2005 show the 
Veteran complained of severe back pain on a scale of 8/10.  
Under these circumstances of VA examination is necessary to 
determine whether the Veteran has a current back disability 
which is due to service.  

As for the Veteran's service connection claim for a chronic 
cardiac disorder, service treatment records show that the 
Veteran was treated for an irregular heartbeat.  On one 
occasion he was treated for palpitations, which the examiner 
indicated were probably due to anxiety.  An inservice 
electrocardiogram shows unconfirmed sinus bradycardia.  After 
service, VA medical records in February 2005 indicate 
palpitations.  VA echocardiogram report in April 2005 shows 
sinus bradycardia with sinus arrhythmia.  Under these 
circumstances a VA examination is warranted to determine the 
nature and etiology of any chronic cardiac disorder.  

Lastly, service treatment records show the Veteran was 
treated for adjustment disorder, chronic dysthymic disorder 
vs. adjustment disorder with mixed emotions.  He had a 
history of depression.  VA medical records in October 2005 
show the Veteran had a mood/anxiety disorder.  A VA 
examination is warranted to determine if the Veteran 
currently has a psychiatric disorder due to service.  

With regard to the claims for a low back disability, heart 
disease, and a psychiatric disorder, the Board believes that 
further action is in order.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist the Veteran in developing facts 
pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

In order to adequately address the onset of the Veteran's 
claimed disabilities, the Board believes further development 
is in order and the case is REMANDED for the following:

1.  The Veteran should be asked to 
provide information with regard to any 
health-care professionals or others with 
knowledge of his reported low back 
problems, cardiovascular problems, and 
psychiatric difficulties from the time of 
separation from service until the 
present.  He should be asked whether he 
was told by any health-care professional 
that any current cardiovascular, back, 
and/or psychiatric disability is or are 
related to his active service.  Any leads 
should be followed to their logical 
conclusion.

2.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in cardiology for the purpose of 
determining whether there is a causal 
nexus between his active military service 
and any current heart disease.  The 
claims folder should be made available to 
the examiner for review, and examination 
reports should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the cardiovascular system found to be 
present should be diagnosed.  The 
examiner should provide an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that any current heart disease 
had its origin in service or is in any 
way related to the Veteran's active 
service.  Any opinion expressed should be 
supported by a complete rationale.  If 
the examiner is not able to provide the 
requested opinion without resort to 
speculation, this should be so stated and 
he or she must discuss why such an 
opinion is not possible.  

3.  The Veteran should be afforded an 
examination by a physician knowledgeable 
in orthopedics for the purpose of 
determining whether there is a causal 
nexus between his active military service 
and any current low back disability.  The 
claims folder should be made available to 
the examiner for review, and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities associated 
with the low back found to be present 
should be diagnosed.  The examiner should 
provide an opinion as to whether it is 
more likely than not (more than 
50 percent probability), at least as 
likely as not (50 percent probability), 
or less likely than not (less than 
50 percent) that any current low back 
disability had its origin in service or 
is in any way related to the Veteran's 
active service, to include his service-
connected disabilities.  Any opinion 
expressed should be supported by a 
complete rationale.  If the examiner is 
not able to provide the requested opinion 
without resort to speculation, it should 
be so stated and he or she must discuss 
why such an opinion is not possible.  

4.  The Veteran should be afforded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining whether there is a causal 
nexus between his active military service 
and any current chronic acquired 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted.  The 
examiner should then provide an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that any current psychiatric 
disability had its origin in service or 
is in any way related to the Veteran's 
active service.  Any opinion expressed 
should be supported by a complete 
rationale.  If the examiner is not able 
to provide the requested opinion without 
resort to speculation, it should be so 
stated, and he or she should discuss why 
such an opinion is not possible.  

5.  Then, the issues on appeal should be 
readjudicated.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded the 
appropriate time period within which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	Motrya Mac
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


